Title: New York Ratifying Convention. Third Speech of July 19, [19 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 19, 1788]
Ham[ilton]—opposed to the leading idea of this clause—it tends to render the Militia of no service—in swi[tzerland] & england—there must be select corps—the whole people can never be fully trained if we agree to this, you oblidge the gov[ernmen]t to have a standing army—does not depend on regulations on paper for safety—but on the Genius of our country—was mistaken as to the clause—objects only to the words “past usages”.
